Citation Nr: 0726229	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to March 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that the veteran had a right knee 
injury or disease in service and no evidence of right knee 
arthritis within a year of his separation.

3.  There is no evidence that the veteran has a right knee 
disability that was caused or worsened by his service-
connected left knee disability.



CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Right knee disability was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

With respect to the timing of the initial VCAA notice, the 
Board points out that the United States Court of Appeals for 
Veterans Claims (Court) held in Pelegrini that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the May 2004 notice was given prior to the 
appealed AOJ decision, dated in November 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2005, the 
veteran appeared for a hearing with a Decision Review Officer 
(DRO) at the RO in Waco, Texas.  The veteran was also 
scheduled for a Travel Board hearing in June 2007, but the 
veteran failed to appear at the hearing and has not requested 
that it be rescheduled.  

The veteran underwent a VA examination in October 2004 to 
determine whether his claim right knee disability was 
secondary to his service-connected left knee disability.  
This examination is adequate for deciding the appeal.  VA is 
not required to schedule the veteran for an additional 
physical examination regarding his direct service connection 
claim because the evidence does not meet the criteria set 
forth in 38 C.F.R. § 3.159(c)(4).  As such, the Board will 
not remand this case for another medical examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The veteran contends that he experiences severe right knee 
pain either as a result of his service, or as secondary to 
his service-connected left knee disability.  

In the veteran's September 1988 entrance medical examination, 
the examiner indicated that the veteran's lower extremities 
were "normal."  The veteran's service medical records are 
negative for any complaints, findings, or diagnoses of a 
right knee injury, including patellofemoral pain syndrome and 
arthritis.  Additionally, it appears that the veteran signed 
a waiver in January 1992 foregoing a discharge medical 
examination. 

May 2003 VA treatment records noted that the veteran related 
a history of arthritis in both knees since 1988, and the 
examiner assessed the veteran as having osteoarthrosis in 
both knees.  The veteran was first diagnosed as having right 
knee patellofemoral pain syndrome in November 2003.

In his April 2004 request for service connection, the veteran 
initially contended that his right knee injury was caused by 
overuse due to his left knee injury.  He indicated that he 
constantly favored his left knee causing weight shifting and 
other movements leading to the right knee injury.  

A June 2004 VA treatment report noted the veteran complained 
of bilateral knee pain of several years' duration but that 
the veteran did not remember any acute injury.  

In October 2004, the veteran underwent a VA examination.  The 
veteran stated that he fell and twisted the right knee in 
1989 or 1990.  He complained that the right knee had always 
bothered him, but moreso after the left knee became a 
problem.  X-rays of both knees were normal.  Examination 
showed good alignment of the right knee.  Flexion was from 0 
to 120 degrees where he complained of pain.  He was then able 
to further flex to 130 degrees with pain.  There was no 
instability, and the cruciate and collateral ligaments and 
the patella were all stable.  There was no unusual crepitus 
and no effusion.  The veteran stated that it felt as if the 
knee will lock sometimes when he is walking and that it will 
simply buckle.  Following a complete review of the treatment 
records and examination of the veteran, the examiner's 
opinion was that there was no "indication that his left knee 
has a condition that would sufficiently alter his gait in a 
manor [sic] that would result in a problem with his right 
knee."  

At the June 2005 DRO hearing, the veteran testified that 
while stationed in Germany he slipped and fell on black ice 
while carrying a bench across a basketball court and injured 
his right knee.  He indicated that it occurred in either 1989 
or 1990 and was treated with an ice pack and pain medication.  
He testified that he had one week of light duties following 
the fall.  

A review of the evidence of record shows no medical evidence 
of the veteran having a right knee injury or disease in 
service or any right knee disability for years thereafter.  
Further, there is no medical evidence linking any current 
right knee disability to an injury or disease during the 
veteran's active service.  To the extent the veteran is 
contending that he has had right knee pain since service, the 
Board finds that those contentions are not credible.  The 
contentions are not supported by the service medical records 
and are outweighed by the absence of any post-service medical 
evidence for over a decade following service.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  In addition, there is no evidence of right knee 
arthritis in service, within a year of his separation from 
service or at any time following service.  

Finally, there is no competent evidence that the veteran's 
current right knee complaints were caused or worsened by his 
service-connected left knee disability.  The only medical 
opinion of record, the May 2004 VA examiner's, found no 
connection between the left knee disability and the veteran's 
complaints.  There is no evidence that the veteran has any 
specialized medical knowledge.  Thus, to the extent that he 
believes that his left knee disability caused or worsened any 
right knee disability, he is not competent to offer a medical 
opinion as to the cause or etiology of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right knee disability.  


ORDER

Service connection for right knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


